DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
 
2. 	Claims 1-11, 23, 27 and 32 were canceled. Claims 34-36 was added. Claims 12-22, 24-26, 28-31 and 33-36 are now pending in the application. 


Election/Restrictions
3.	Newly submitted claim 36 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The elected invention and the new claim 36 are directed to related polyolefin blends. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. The new claim 36 excludes an organic peroxide and does not limit the amount of polypropylene base polymer or the amount of the polybutadiene.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  36 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Analysis
4.	Summary of Claim 12:
A polyolefin blend composition comprising 

about 60 to about 99.5 wt% of a polypropylene base polymer; and

about 0.5 to about 40 wt% of a polybutadiene functionalized with one or more functional groups selected from the group consisting of hydroxyl, amine, epoxy, vinyl, carboxyl, acrylate or methacrylate, and combinations thereof, wherein the polybutadiene does not contain styrene,

wherein the composition exhibits both

i) an increased melt flow, measured in accordance with ASTM D1238, and 

ii) an increased impact toughness, measured in accordance with ASTM D256,  and/or melt elasticity, measured by G’ at 0.1 rad/s

as compared to the same composition without the functionalized polybutadiene.

 
Claim Rejections - 35 USC § 102/103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 12-17, 19-21, 24-26, 28-31 and 33-35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tasaka, et al. (JP2003-171508 A as found on the IDS dated 3/27/2020).
Regarding claims 12, 15-17, 20-21, 24, Tasaka et al. teach a thermoplastic elastomer composition comprising an olefin based copolymer rubber, an amorphous polyolefin wherein the polyolefin is polypropylene ([0032], [0044], [0121]) and liquid polybutadiene having a hydroxyl group at the terminal (claim 1), wherein the composition has improved melt flow rate and elasticity [0065]—[0067]. Tasaka et al. teach 100 parts by weight of olefin based copolymer rubber, 3 to 100 parts by weight amorphous polyolefin and 1 to 50 parts by weight of the liquid polybutadiene functionalized with a hydroxy group (Abstract) thereby reading on the claimed range of about 50 to about 99.5 wt% of the polyolefin as required by instant claim 12, from about 70 to about 99 wt% as required by instant claim 34 and from about 80 to about 99 wt% as required by instant claim 35, and further reading on the functionalized polybutadiene in a range of from about 0.5 to about 50 wt% as required by instant claim 12, from about 2 to about 10 wt% as required by instant claim 24, from about 1 to about 30 wt% as required by instant claim 34 and from about 1 to about 20 wt% as required by instant claim 35.
Tasaka et al. do not particularly teach the composition exhibits both increased melt flow and an increased impact strength and/or melt elasticity as compared to the same composition without the functionalized polybutadiene.  
The mechanical properties of impact strength, melt elasticity and melt flow are functions of the composition. Tasaka et al. teach the same composition comprising a polyolefin base polymer and a functionalized polybutadiene as required by the instant claim and as set forth in the rejection above. Therefore, the mechanical properties of impact strength, melt elasticity and melt flow in the composition of Tasaka et al. will be the same mechanical properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Regarding claim 13, Tasaka et al. teach the polybutadiene is a liquid (Abstract).
Regarding claim 14, Tasaka et al. teach the polybutadiene is functionalized with hydroxyl (claim 1).

Regarding claims 25-26, Tasaka et al. teach the hydroxyl group content in the polybutadiene is preferably in the range of 0.05 to 3 mol/kg [0039] thereby reading on the functionality ranging from about 1 to about 5 and from about 2 to about 3 as required by the instant claims. 
Regarding claim 28, Tasaka et al. teach the butadiene is a polymer [0038].
Regarding claims 29-31, Tasaka et al. teach the polyolefin is a homopolymer or a copolymer composed of propylene, ethylene, 1-butene, 1-pentene, among others [0032]. 
Regarding claim 33, Tasaka et al. teach the composition comprises an organic peroxide in an amount of from 0.01 to 3 parts by weight (claim 1) thereby reading on the claimed range of about 0.005 to about 5 wt% as required by the instant claim.

8.	Claims 18 and 22 are rejected under 35 U.S.C. 103 as obvious over Tasaka, et al. (JP2003-171508 A as found on the IDS dated 3/27/2020) in view of Xu et al. (CN 102286167 A as found on the IDS dated 3/27/2020).
Regarding claim 18 and 22, Xu et al. teach a polypropylene resin composition comprising polypropylene, styrene-butadiene rubber modified by carboxylic styrene butadiene latex wherein the compositions of Xu et al. do not contain an organic peroxide. Xu et al. offer the motivation of choosing compositions carboxylic modified styrene butadiene latex without an organic peroxide due to its ability to improve the notch impact strength of the polypropylene resin composition to be 10 times more than that of the polypropylene base resin. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use a carboxyl modified butadiene latex without an organic peroxide as disclosed by Xu et al. in the composition of Tasaka et al., thereby arriving at the claimed invention.  

Response to Arguments
9.	 Applicant's arguments filed 1/20/2022 over Tasaka et al. have been fully considered but they are not persuasive.  
Applicant states that Tasaka the highest possible amount for component (b) in Tasaka’s blend falls well outside of the claimed about 60 to about 99.5 wt% range. In response, attention is drawn to the disclosure of Tasaka, wherein Tasaka teaches teach 100 parts by weight of olefin-based copolymer rubber, 3 to 100 parts by weight amorphous polyolefin and 1 to 50 parts by weight of the liquid polybutadiene functionalized with a hydroxy group (Abstract). 
The upper limit for the amount of component (b) of Tasaka et al. (which corresponds to the functionalized polybutadiene) as calculated by the Examiner below is 64 wt%, thereby reading on the claimed range of about 60 to about 99.5 wt%. 
100 parts by weight amorphous polyolefin / (100 + 3 + 3 + 50) = 100 / 156 = 64 wt%. 
Applicant further states that the claimed increased melt flow and increased impact toughness and/or melt elasticity are not inherent characteristics. In response, it is acknowledged in the rejection above that Tasaka does not particularly teach the composition exhibits both increased melt flow and an increased impact strength and/or melt elasticity as compared to the same composition without the functionalized polybutadiene.  However, as set forth above, the mechanical properties of impact strength, melt elasticity and melt flow in the composition of Tasaka et al. are expected to be the same mechanical properties as required by the instant claims because Tasaka teaches a substantially identical composition as required by the instant claim and further teach the composition has improved melt flow rate and elasticity [0065]—[0067]. Furthermore, the instant claims require both i) an increased melt flow and ii) an increased impact toughness, and/or melt elasticity. As such, because of the use of the word “or” the composition of Tasaka 

Conclusion
 10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ARRIE L REUTHER/Primary Examiner, Art Unit 1763